Case 1:19-cv-02316-RC Document 43 Filed 06/22/20 Page 1of5

UNITED STATES DISTRICT COURT

for the
District of Columbia

David Alan Carmichael
et al.

Plaintiffs
V. Civil Action No. 1:19-CV-2316-RC
Michael Richard Pompeo

In his Official Capacity as Secretary of State
et al.

Nee Nee Nee ee ee ee ee ee ee “ee” ee”

Defendants
Plaintiff Carmichael’s Notice and Praecipe Regarding Court’s Non-Action
Notice Regarding Motions On The Docket

1. The last document received by the Court was on May 4, 2020 (ECF 42). It was the Plaintiffs’
reply to the Defendants’ Opposition (ECF 41) to Plaintiff’s motion to compel Defendants to answer
production of documents requests and interrogatories (ECF 40) of April 10, 2020.

2. On April 10, 2020, the Court received the Plaintiffs’ filed motion for a hearing (ECF 37). The
motion cited the Court’s Standing Orders 20-17 and 20-19 of March 30 and April 2, 2020 relating to
COVID-19.

3. Along with the hearing motion, Plaintiffs filed a motion to compel production of documents and
for Defendants to answer interrogatories (ECF 40) received by the Court on April 10, 2020.

4. The most significant matter before the Court is the Defendants’ motion to dismiss or in the
alternative summary judgment (ECF 24) with the Plaintiffs’ Cross-Motion for declaratory partial
summary judgment and relief (ECF 27). The Plaintiffs’ main document and addenda were received by
the Court by April 6, 2020. The Clerk also received a copy of those documents in one comprehensive
document on April 10, 2020 (ECF 39), to correct the Clerk’s “errata” designation of main documents

(ECF 32-36, 38).

p. lof 2

Anvela D. Cucsur, Cle
Case 1:19-cv-02316-RC Document 43 Filed 06/22/20 Page 2 of 5

5. It has been sixty-seven days since the Court received the last of the parties’ motions on the
merits, and the Plaintiffs motion for a hearing. It is understandable to take due time to rightly adjudicate
the parties’ substantive motions. Yet, not responding at all to the Plaintiffs’ motion for a hearing on the
matter without any denial or approval is not merely inconvenient to the Plaintiffs, it is injurious.

6. The Court’s Standing Order 20-19 stated that hearings prior to June 1, 2020 might be delayed.
Such a delay of some hearings until June 1, 2020, does not account for the sixty-seven day silence on the
motion for a hearing that could have been scheduled for June 1* or later.

7. It is Plaintiff Carmichael’s understanding that some action should have been taken by the Court
within thirty days in response to the Plaintiffs’ motion for a hearing, and for Plaintiffs’ motion to
compel. The last document received by the Court on the motion to compel was forty-three days ago.

8. Ifthe Court intends to grant a hearing prior to ruling on the substantive motions, the Court
cannot adjudicate the motions until the hearing occurs. Silence of process sounds of denial of process.
Praecipe

9. Therefore, Plaintiff Carmichael demands that the Court answer the Plaintiffs’ motions within
thirty-days of the filing of this notice and Praecipe, or show cause why the Court is not subject to an
action in higher court as a consequence to its silence.

I, David Alan Carmichael, have conferred with Plaintiffs Lewis and Pakosz yesterday, June 15,
2020. I hereby submit this reply on behalf of myself, with their council and encouragement. The
foregoing statements known by me first-hand are true. The other facts, deducible by the facts and
circumstances, are believed by me to be true unless refuted by proof. I so swear under the penalty of

perjury under the laws of the United States of America.

lf LT te Date:_,

   

Page 2 of 2
Case 1:19-cv-02316-RC Document 43 Filed 06/22/20 Page 3 of 5

CERTIFICATE O F SERVICE

I, David Alan Carmichael, hereby certify that I served the
Court and Parties with the “Plaintiff Carmichael’s Notice
and Praecipe Regarding Court’s Non-Action” for case #1:19-
CV-2316-RC, Carmichael v. Pompeo. I delivered it by server
to:

Angela D. Caesar

Clerk of Court, District Court of the United States
333 Constitution Ave NW

Washington, DC 20001

I sent A copy of the document and certificate of service to:

United States Attorney (U.S. Mail Cert.#

United States Attorney's Office (7016 0910 0001 6816 1092)
Attn: Christopher Hair

555 4th Street, N.W.

Washington, D.C. 20530

& Via email - Christopher.Hair@usdoj.gov on 5/4/2020

Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848 (U.S. Mail, First Class)

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443 (U.S. Mail, First Class)

I served myself at:
1748 Old Buckroe Road
Hampton, Virginia 23664

I do not accept service, but can be reached informally at:
TEL: (757) 850-2672
EMAIL: david@freedomministries.life

Wherefore, I hereby certify under the penalty of perjury
under the laws of the United States of America that the
foregoing is true.

Maal “oli Cul Le ‘Me he, EZ

David Alan Carmichael
Case 1:19-cv-02316-RC Document 43 Filed 06/22/20 Page 4 of 5

PROOF OF SERVICE

This Plaintiff Carmichael’s Notice and Praecipe Regarding Court’s Non-Action document
for submission to the United States District Court, District of Columbia, with a cover letter for the Clerk,

was received by me, from David Alan Carmichael, on (Date) Dun | 6, Qo 20

I served the Plaintiff Carmichael’s Notice and Praecipe Regarding Court’s Non-Action
document with its cover letter to Angela D. Caesar, Clerk of the United States District Court, District of
Columbia, via the United States Postal Service, Certificate Number # Lolé of 10006 | 69 / ? 2024
The Plaintiff Carmichael’s Notice and Praecipe Regarding Court’s Non-Action document and cover
letter was mailed to:

Angela D. Caesar

Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

I declare under penalty of perjury, under the laws of the United States of America, that this

information is true.

Date: June |6, 202° Marbles Sharan!”

Server’s signature

John R558 Loh may

Printed name and title

 

5 FST Hares creek Rd:
; Prospect, virginia 23760

'
rah erver’s service address

 

 

 

Additional information regarding attempted service, etc:

 

 

 

 

 

 
Case 1:19-cv-02316-RC Document 43 Filed 06/22/20 Page 5 of 5

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

June 15, 2020

Angela D. Caesar

Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

Re: Case #1:19-CV-2316-RC, Carmichael v. Pompeo - Plaintiff Carmichael’s Notice
and Praecipe Regarding Court’s Non-Action

Clerk Caesar,

Enclosed is my “Plaintiff Carmichael’s Notice and Praecipe Regarding Court’s Non-
Action.” It is submitted to the Court, served by a third party, for filing and action.

  
  

Respectfully, fe

4 y _
bun Weban Cb HL
David Alan Carmichael

 
